DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3 claims “comprising a flight module configured for being attached to any one of a variety of fuselage modules”.  The Examiner holds that the application is not enable for “any one of a variety of fuselage modules” and this claim language is to an infinite amount of variety of fuselage modules.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 defines “one hand” and “the other hand” which is indefinite as it is not clear if the Applicant is claiming actual hands?  Claims 2-18 that depend on Claim 1 are also indefinite.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 defines “a majority of aeronautical and avionic components” but what is considered “a majority”.  As such, the claim is unclear and therefore indefinite.

Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 defines “a variety of fuselage modules” but what defines “a variety”?  This claim would appear to claim any fuselage module.  A the claim is unclear and therefore indefinite.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 defines “a thin-walled structure” but what is considered “thin”.  As it is unclear what is defined by “thin” that claim is indefinite.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 uses the language “can” in line 2.  As such it is not clear if the limitations that follow after “can” are necessary and therefore the claim is indefinite.

Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8-10 define a ratio of the weight of the container to the weight of the payload, however the payload is dispersed so how can a specific ratio be defined when the amount of the payload is changing?  As such the claim is indefinite.

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 uses the language “can” in line 1.  As such it is not clear if the limitations that follow after “can are necessary and therefore the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated as best understood by Wu (US PgPub #2017/0129605).
For Claim 1, figure 9 and paragraph [0071] of Wu ‘605 disclose a disposable unmanned aerial vehicle, comprising: a fuselage module comprising a container (925) configured for storing therein a payload at a predetermined positive pressure contributing to a structural integrity of the fuselage module at least during flight and to a capability of dispersing (910) the payload from the container.
For Claim 2, figure 9 and paragraph [0071] of Wu ‘605 disclose a flight module (920) comprising a majority of aeronautical and avionic components.
For Claim 3, figure 9 and paragraph [0071] of Wu ‘605 disclose a flight module (920) configured for being attached to a fuselage module (930) designed for different applications.
For Claim 4, figure 9 and paragraph [0071] of Wu ‘605 disclose that the fuselage module comprises a dispersion mechanism (910) utilizing the payload in the form of a nozzle arrangement.
For Claim 5, figure 9 and paragraph [0071] of Wu ‘605 disclose that the container (925) is a thin-walled structure and is configured during flight without the presence of the payload therein, the fuselage module has a first structural integrity which is lower than a second structural integrity which the fuselage module has when the container is filled, the container being incapable of maintain the second structural integrity when some force is applied.
For Claim 6, paragraph [0044] discloses that the payload is a pesticide.
For Claim 7, paragraph [0044] discloses that the payload is a powder.
For Claims 8-10, paragraph [0135] discloses that the ratio of the weight of the container to the payload is 1:10, 1:50, 1:100 or any ratio.
For Claims 13-14, paragraph [0037] teaches that the container is flexible and therefore inherently foldable to a certain extent.
For Claim 15, figure 9 and paragraph [0071] of Wu ‘605 disclose that it is configured to have predetermined flying capabilities only when the container is pressurized.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PgPub #2017/0129605).
For Claims 13-14, while Wu ‘605 is silent about the material type, the Examiner takes Official Notice that it is well known in the art to make UAVs out of thermoplastics.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wu ‘605 to use thermoplastics as they are cost efficient and are easily moldable to a desired shape.
For Claims 16-18, while Wu ‘605 is silent about the specific pressure and type of gas that is used to pressurize the container, the Examiner takes Official Notice that it is well known to use carbon dioxide or nitrogen as they are cheap, inert gases and that it is well known to maintain a pressure of 3 bars or more in order to allow for easy controlled spraying since the pressure is greater than the outside pressure.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wu ‘605 with an inert gas of 3 bars of pressure to pressurize the container in order to allow for safe delivery of the payload.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/17/2021